On Arrugación for a Rehearing.
In his application for a rehearing the counsel for defendants complains that we did not attach sufficient weight to the defendants’ witnesses, who testified to the unnecessary delays occurring in the voyage, at Belize and the Bay Islands, and charged to the fault of the master of the vessel.
We did consider and fully weigh this evidence, but We could not give it a preponderating weight over the opposing testimony of the captain and crew of the vessel, a larger number of witnesses, having equal opportunity for knowing the facts, and equal claims for credence. This testimony explains satisfactorily the several causes of detention.
Complaint is also made that we did not mention the subject of the alleged ignorance of the master as to the route or the waters over which he was to sail, and that this circumstance did not control or affect our determination of the case.
We did not attach to it the importance claimed for it. If the vessel was seaworthy, if the master was capable and skilful, the fact that he had never made the voyage before, could not be construed as a fault and assigned as the cause of the delays, in the face of evidence to the contrary. It rather seemed to us that the ignorance of the master in this respect was a matter that should have been considered by tlie defendants before the voyage began, and doubtless was known to them and considered, as it was so easily ascertainable by inquiry, and no concealment is charged.
Rehearing refused.